Case 8:18-cv-01332-VMC-AAS Document 84 Filed 10/24/18 Page 1 of 3 PageID 1194



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 DISH NETWORK L.L.C.                     )
 and NAGRASTAR LLC,                      ) Civil Case No. 8:18-cv-1332-T-33AAS
                                         )
                        Plaintiffs,      )
                                         )
        v.                               )
                                         )
 NELSON JOHNSON, JASON                   )
 LABOSSIERE, SET BROADCAST LLC,          )
 STREAMING ENTERTAINMENT                 )
 TECHNOLOGY LLC, DOE 1, as Trustee       )
 for Chateau Living Revocable Trust, and )
 DOE 2, as Trustee for Macromint Trust,  )
 individually and collectively d/b/a     )
 www.setvnow.com,                        )
                                         )
                        Defendants.      )
 _____________________________________ /

                 FINAL JUDGMENT AND PERMANENT INJUNCTION

       Before the Court is the Agreed Motion for Final Judgment and Permanent Injunction (Doc.

# 83), filed jointly by Plaintiffs DISH Network L.L.C. and NagraStar LLC (together, “DISH”) and

Defendants Nelson Johnson, Jason LaBossiere, Set Broadcast LLC, and Streaming Entertainment

Technology LLC (collectively, “Defendants”). The Court GRANTS the motion and ORDERS

as follows:

       1.     Judgment is entered for DISH on Counts I and II of its complaint asserting claims

under the Federal Communications Act, 47 U.S.C. §§ 605(a) and 605(e)(4) (the “FCA”).

       2.     DISH is awarded statutory damages of $90,199,000 under the FCA. The statutory

damages are calculated at the parties’ agreed upon $500 for each of the 180,398 subscribers that

were acquired directly by Defendants and provided with unauthorized access to DISH’s television



                                               1
                                                
                                                
Case 8:18-cv-01332-VMC-AAS Document 84 Filed 10/24/18 Page 2 of 3 PageID 1195



programming using Defendants’ SetTV streaming service. Defendants are jointly and severally

liable for all damages awarded herein.

       3.      Defendants, and any of their officers, agents, servants, employees, or other persons

acting in active concert or participation with any of the foregoing that receives actual notice of the

order, are permanently enjoined from:

                       a.    receiving, retransmitting, or copying, or assisting others in receiving,

       retransmitting, or copying, any of DISH’s satellite or over-the-top Internet transmissions

       of television programming or any content contained therein without authorization;

                       b.    manufacturing, assembling, modifying, importing, exporting, selling,

       or distributing any passcode, subscription, set-top box, application, or any other device or

       equipment that is primarily of assistance in, or that is intended to be used for, receiving or

       assisting in receiving DISH’s satellite or over-the-top Internet transmissions of television

       programming or any content contained therein without authorization.

       4.      Defendants shall transfer to DISH or a designee selected by DISH, within seven (7)

days of the date of this order, all SetTV branded set-top boxes, set-top boxes branded to correspond

with Defendants’ resellers and affiliates including A-Box, set-top boxes provided by Setplex, and

all subscription codes, passcodes, renewal codes, and applications for the SetTV service. All items

that DISH receives pursuant to this paragraph may be destroyed at DISH’s discretion.

       5.      Defendants shall transfer to DISH or a designee selected by DISH, within seven (7)

days of the date of this order, the domain names <setvnow.com>, <setbroadcast.com>, and any

other domain name Defendants own or control that was used in connection with the SetTV service.   

       6.      Each party shall bear its own attorneys’ fees and costs in this case.

       7.      The Court declines to retain jurisdiction over this action.  


                                                  2
                                                   
                                                   
Case 8:18-cv-01332-VMC-AAS Document 84 Filed 10/24/18 Page 3 of 3 PageID 1196



      8.    The Clerk shall Close the case.

                             
      DONE and ORDERED in Chambers in Tampa, Florida on October 24th, 2018.

       
       
             
       




                                                                               
                                               




                                                  3
                                                   
                                                   
